Citation Nr: 1128356	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease with lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Board hearing before the undersigned in November 2008.  A copy of the hearing transcript has been associated with the record.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, the Board notes that the RO denied her claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities in December 2006.  The Veteran has not appealed that decision or presented new evidence of unemployability.  Therefore, the issue of TDIU is not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

This case was remanded by the Board in February 2009 for further development.  The Board is satisfied as to substantial compliance with its February 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included attempting to obtain the Veteran's Social Security Administration (SSA) records.  As such, the case is now ready for disposition. 


FINDING OF FACT

For the entire period on appeal, the Veteran's degenerative disc disease with lumbosacral strain has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes.   
CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for degenerative disc disease with lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, private treatment records, and VA treatment records.  She also provided written statements in support of her appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board recognizes that the Veteran reports that she is in receipt of Social Security Administration (SSA) disability benefits, and that the records considered by the SSA in making decision at not contained in the claims file.  The appeal was Remanded for the express purpose of obtaining those records.  Unfortunately, in correspondence received in March 2009, the SSA reports that the Veteran's SSA records no longer exist.  

Next, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge in November 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the November 2008 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's low back disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence (other than SSA records) had been overlooked with regard to the appellant's claim for an increased evaluation for her service-connected back disability.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Next, specific VA medical opinions pertinent to the issues on appeal were obtained in September 2006 and September 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Board recognizes that the Veteran's last VA examination in now over two (2) years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disorder since the September 2008 VA examination.  To the contrary, the Veteran submitted a statement in June 2010 wherein she stated that she had no additional evidence to present, and that she wished for her file to be expeditiously returned to the Board.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks entitlement to a disability rating in excess of 40 percent for her service-connected degenerative disc disease with lumbosacral strain.  Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Historically, the Veteran was awarded a 20 percent rating for lumbosacral strain effective April 18, 1996, and a 40 percent rating effective March 4, 2003.  In June 2006, she requested an increased rating.  However, in a December 2006 rating decision, the RO continued her rating at 40 percent.  She filed a notice of disagreement in April 2007.  

The Veteran's service-connected for degenerative disc disease with lumbosacral strain has been rated by the RO under Diagnostic Codes 5237-5295 for lumbosacral or cervical strain.   

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating intervertebral disc syndrome (Diagnostic Code 5243), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  A 60 percent disability rating is assigned for intervertebral disc syndrome if incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

The Board has reviewed the evidence of record and finds that the weight of evidence does not support the assignment of rating greater than the currently assigned 40 percent rating.  

In reaching its conclusion, the Board has considered the Veteran's VA treatment records, written statements and oral testimony given by the Veteran, as well as the reports of VA spine examinations conducted in September 2006 and September 2008.  


VA treatment records show continuing treatment for osteoarthritis, chronic low back pain, and lumbar spinal stenosis.  Magnetic resonance imaging (MRI) conducted in October 2006 revealed multiple levels of degenerative disc disease.  An October 2006 primary care outpatient treatment note indicated that the Veteran carried a diagnosis of spinal stenosis, although she did not suffer from typical radiculopathy.  Those records include no findings pertaining to range of motion studies, to include the presence of ankylosis.  There is also no reference to physician prescribed periods of bedrest.

The Veteran was afforded a VA spine examination in September 2006, at which time she was diagnosed with degenerative disc disease of the lumbar spine.  Although there was pain with motion and tenderness, there was no spasm, atrophy, guarding, or weakness.  Significantly, the examiner explicitly stated that there was no ankylosis of the cervical or thoracolumbar spine.  Range of motion testing revealed flexion limited to 30 degrees, with pain at 30 degrees; extension limited to 15 degrees, with pain at 10 degrees; lateral flexion limited to 25 degrees, with pain at 25 degrees, bilaterally; right lateral rotation limited to 25 degrees, with pain at 25 degrees; and left lateral rotation limited to 15 degrees, with pain at 10 degrees.  There was no additional loss of motion upon repetitive use, however.  X-rays revealed degenerative disc disease which was greatest in the lower lumbar spine.  The examiner opined that the Veteran's back disorder prevented her from participating in sports, had a moderate effect on exercise and recreation, had a mild effect on chores and shopping, and had no effect on traveling, feeding, bathing, dressing, toileting, and grooming.  

The Veteran was afforded her most recent VA spine examination in September 2008, at which time she was diagnosed with degenerative disc disease of the lumbar spine.  Although the Veteran reported a history of weakness and constant low back pain which radiated into the bilateral legs, she denied fatigue, decreased motion, stiffness, and spasms.  Upon objective examination, there was pain with motion and tenderness, but there was no spasm, atrophy, guarding, or weakness.  Significantly, the examiner explicitly stated that there was no ankylosis of the cervical or thoracolumbar spine.  Range of motion testing revealed flexion limited to 45 degrees, with pain at 45 degrees; extension limited to 25 degrees, with pain at 25 degrees; lateral flexion limited to 25 degrees, with pain at 25 degrees, bilaterally; right lateral rotation limited to 30 degrees, with pain at 30 degrees; and left lateral rotation limited to 25 degrees, with pain at 25 degrees.  There was no additional loss of motion upon repetitive use, however.  The examiner opined that the Veteran's back disorder prevented her from participating in sports, had a severe effect on exercise, and had a moderate effect on chores, shopping, and recreation.  Her disorder also caused pain with pushing, pulling, and lifting.  

Electromyography (EMG) revealed peripheral neuropathy involving motor and sensory fibers in both lower extremities which worsened from a previous study conducted in October 2000.  However, the examiner emphasized there was no definite electrodiagnostic evidence of concomitant lumbar radiculopathy in the muscles tested supplied by the L2 through S1 roots bilaterally.

Based on the foregoing, a higher (50 percent) rating is not warranted for unfavorable ankylosis of the entire thoracolumbar spine as objective evidence indicated there was no evidence of ankylosis of the thoracolumbar spine.  Additionally, the evidence does not indicate that the Veteran has been prescribed bed rest or experienced any incapacitating episodes of at least 6 weeks during a 12 month period.  Thus, a higher 60 percent rating for intervertebral disc syndrome (DC 5243) is not warranted. 

Regarding the DeLuca provisions, since 40 percent is the highest rating available for limitation of motion of the lumbar spine, there is simply no basis to assign a higher rating for pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).  Moreover, to the extent that the Veteran endorses constant, aching pain, the September 2006 VA examiner noted that the Veteran's flexion was limited to 30 degrees by pain, while the September 2008 VA examiner noted that it was limited to 45 degrees by pain.  These limitations were taken into consideration when awarding her the current 40 percent evaluation.  The only functional effects described were pain with pushing, pulling, and lifting.  While the back disorder prevented the Veteran from participating in sports and had a severe effect on exercise, it had merely a moderate effect on chores, shopping, and recreation.  

With respect to associated objective neurologic abnormalities, neither examination report found the presence of bowel or bladder impairment.  Separate ratings would therefore be inappropriate.

Consideration has been given to whether a separate compensable rating could be assigned for neurological complications stemming from the Veteran's low back disability.  However, on review of the record in its entirety, the Board finds that such a rating is not warranted.  First, as discussed above, there was no definite electrodiagnostic evidence of concomitant lumbar radiculopathy in the muscles tested supplied by the L2 through S1 roots bilaterally.  Next, to the extent that complaints of neuropathy were noted on examination and in the VA treatment records, the Board notes that the Veteran carries a long history of being diagnosed as having diabetic peripheral neuropathy.  Such is noted in VA treatment records dated in September 2005, December 2005, June 2006, and September 2006.  Indeed, when she was examined for neurological complaints in September 2006, her treating physician ultimately concluded that improved compliance with her diabetic diet was needed to treat her neuropathy.

The Board has also considered the Veteran's statements asserting that her back symptomatology is worse than currently rated.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report her observations because this requires only personal knowledge as it comes to them through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board acknowledges the Veteran's belief that her symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of her disabilities.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied. 

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for her back disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently-assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

In conclusion, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a disability rating of 50 percent.  As the preponderance of evidence is against his claim, the appeal is denied.   


ORDER

A rating in excess of 40 percent for degenerative disc disease with lumbosacral strain is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


